Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15 and 19, drawn to an agent capable of activating G-protein coupled receptor (GPR)124/RECK/Frizzled/lipoprotein receptor-related protein (LRP)-mediated Wnt signaling wherein the agent does not activate Frizzled/LRP-mediated Wnt signaling in the absence of RECK and/or GPR124 and a pharmaceutical composition comprising the claimed agent.
Group II, claim(s) 16-18 and 26, drawn to a nucleic acid encoding the agent of claim 1, including a protein, polypeptide or peptide, a nucleic acid .
Group III, claim(s) 21-22, drawn to a method for treating a neurovascular disorder or a CNS disorder comprising neurovascular dysfunction comprising administering to the agent of claim 1 to an individual in need thereof.
Group IV, claim(s) 23-25, drawn to an in vitro method for identifying an agent useful as a therapeutic comprising determining whether a test agent activates GPR124/RECK/Frizzled/LRP-mediated Wnt signaling but not Frizzled/LRP-mediated Wnt signaling in the absence of RECK and/or GPR124.
Group V, claim(s) 27, drawn to a method for treating a neurovascular disorder or a CNS disorder comprising neurovascular dysfunction comprising administering to the nucleic acid of claim 16 to an individual in need thereof.
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an activating GPR124/RECK/Frizzled/LRP-mediated Wnt signaling but not Frizzled/LRP-mediated Wnt signaling in the absence of RECK and/or GPR124 , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cho et al. (Neuron, 2017; 95:1056-nd col. to p. 1069, figures 4-6; Neuron, 2017; 1056-1073.e5.. DOI:10.1016/j.neuron.2017.07.031) or 
Vanhollebeke et al. (see p. 9-14, figures 4-6; eLife, 2005; 4:406489. DOI:107554/eLife.06489). Therefore, claim 1 is anticipated by Cho et al. (2017)
Vanhollebeke et al. (2005). Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of an agent capable of activating GPR124/RECK/Frizzled/LRP-mediated Wnt signaling but not Frizzled/LRP-mediated Wnt signaling in the absence of RECK and/or GPR124 and a pharmaceutical composition comprising the claimed agent. Group II is directed to a technical feature of a nucleic acid encoding the agent of claim 1, a nucleic acid expression cassette, a vector comprising the claimed nucleic acid of claim 16, and a pharmaceutical composition comprising the claimed nucleic acid. Group III is directed to a technical feature of a method for treating a neurovascular disorder or a CNS disorder comprising neurovascular dysfunction comprising administering to the agent of claim 1 to an individual in need thereof. Group IV is directed to a technical feature of an in vitro 

Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

B. agent types: A) a chemical substance, B) an antibody/antibody fragment/an antibody-like protein scaffold, C) a protein/polypeptide/peptide/peptideomimetic, D)an aptamer/photoaptamer/spiegelmer, E) a nucleic acid and F) a combination thereof.
C. Sequence for RECK-binding domain: SEQ ID NOs:17-23 recited in claim 11.
D. Sequence for a variant of Wnt7 polypeptide: SEQ ID NO: 24 and 51 recited in claims 14-15.
E. Substitutions for the variant recited in claim 15.
F. diseases: 
A). neovascular disorder: A)-1. ischemic stroke/hemorrhagic stroke/ischemia/reperfusion injury, A)-2. brain aneurysms, A)-3. arteriovenous malformations (AVMs)/cavernous malformations, A)-4. vasculitis, A)-5. cerebral hemorrhage/subarachnoid hemorrhage, A)-6. spinal vascular malformations, A)-7. carotid artery stenosis, A)-8. Moyamoya disease, A)-9. intracranial atherosclerosis and A)-10. a combination thereof;
B). CNS disorder: B)-1. multiple sclerosis, B)-2. ischemic stroke, B)-3. brain cancer, B)-4. epilepsy, B)-5. dementia/vascular dementia/Alzheimer's disease, B)-6. HIV-1-associated dementia, B)-7. Parkinson's disease, B)-8. Huntington disease, B)-9. amyotrophic lateral sclerosis, B)-10. infectious brain diseases, B)-11. traumatic brain injuries, B)-12. migraine, B)-13. chronic traumatic encephalopathy and B)-14. combinations thereof  recited in claims 21-22.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	The claims are deemed to correspond to the species listed above in the following manner:

	i. If any group from Groups I-V is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of agents, agent types as set forth above and as recited in claims 3-8 and 10-15 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
i) If a combination is elected, Applicant is required under PCT Rule 13.2 to specify what agents are in the combination.
	ii) If RECK-binding domain is elected, Applicant is required under PCT Rule 13.2 to further elect a single disclosed molecular embodiment of SEQ ID NO:.
iii) If Wnt7 polypeptide is elected, Applicant is required under PCT Rule 13.2 to further elect a single disclosed molecular embodiment of SEQ ID NO: and substitutions 
	i. If Group III or V is elected, Applicant is required under PCT Rule 13.2 to further elect a single disclosed species of disease set forth above and as recited in claims 3-8 and 21-22 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If a combination is elected, Applicant is required under PCT Rule 13.2 to specify what diseases are in the combination.
The following claim(s) are generic: claims 1, 16-19, 21, 23 and 26-27.

7.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species are different agents, SEQ ID NOs: and different diseases and do not share the same or corresponding technical feature. For agents, SEQ ID NOs: and variants and substitutions, the technical features of these species are different because each specific species differs with respect to its composition and structures. The cell contents and biological characteristics in different cells are different. Consequently the responses to different biomolecules are also different in different cells. In addition, for diseases, the etiology and potential molecular mechanisms underlying these pathological conditions are different. The pathology and etiology of the recited diseases are very different from each other. The patient populations in each disease are also different.  The health status, the medication, the diagnosis, and the physiological condition are very different from each other. It requires .

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

10.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Chang-Yu Wang
September 19, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649